Exhibit 10.1

INTEGRAL SYSTEMS, INC.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made this 1st day of May 2006 by and
between Integral Systems, Inc. (“Client”), with a principal place of business at
5000 Philadelphia Way, Lanham, Maryland 20706 and Steven R. Chamberlain
(“Consultant”), residing at 5177 Harpers Farm Road, Columbia, MD 21044.

1. Services Performed by Consultant:

Consultant agrees to perform the following services for Client:

(a) Consult with Client as its Executive Management and Board deem necessary to
explore strategic alternatives to maximize shareholder value, including the
possible sale of the Company.

2. Consultant’s Payment:

Consultant shall be compensated at the rate of $25,000 (twenty-five thousand
dollars) per month.

Unless otherwise agreed upon in writing by Client, Client’s maximum liability
for all services performed during the term of this Agreement shall not exceed
$200,000 plus reasonable out-of-pocket expenses.

3. Invoices

Client shall remit payment to Consultant in accordance with Client’s regular
monthly pay period for each month of service. Consultant shall submit expense
reports for all reasonable out-of-pocket expenses. Client shall pay the expense
report amount due within 15 days after receipt of each invoice.

4. Expenses

Client will reimburse Consultant for all pre-approved reasonable out-of-pocket
expenses incurred while performing services under this Agreement. To the extent
necessary to avoid characterizing any reimbursement to Consultant as deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), expenses for which Consultant seeks reimbursement pursuant to this
Section 4 shall be submitted no later than March 1, 2007 and paid within on or
before March 15, 2007. Expenses which are not submitted within the required
timeframe shall not be eligible for reimbursement hereunder.

 

1



--------------------------------------------------------------------------------

5. Term of Agreement

This Agreement will become effective on the date first mentioned above.

This Agreement will end upon the first to occur of the following events:

(a) December 31, 2006; or

(b) the closing of the sale, merger or change of control of Client.

6. Terminating the Agreement

Either party may terminate this Agreement at any time by giving 30 days written
notice of termination without cause. Consultant shall be entitled to full
payment for services performed prior to the effective date of termination.

7. Consultant an Independent Contractor

Consultant and Client are contractors independent of one another and neither
party will be considered employees of the other party for any purpose. This
Agreement does not constitute a joint venture or partnership, and neither party
has the authority to bind the other to any third party.

8. Intellectual Property Ownership

In consideration of Client’s payment of the fees required by this Agreement,
Consultant hereby assigns to Client its entire right, title and interest in the
software, documentation, specifications, notes, drawings, designs, procedures,
discoveries and inventions created pursuant to this Agreement (collectively
referred to as “Product”), including, but not limited to, patents, copyrights,
trade secrets and any other intellectual property right, whether in the United
States or abroad. Consultant agrees to cooperate with Client in the procurement
and maintenance of Client’s rights in the Product and to sign all papers which
Client may deem necessary and desirable for vesting Client with such rights
throughout the world, including litigation of applicable patents, copyrights and
other proceedings, and executing an assignment of copyright. In the event that
Client is unable for any reason whatsoever to secure a signature on behalf of
Consultant to any document it believes is reasonably required in order to apply
for or execute any patent, copyright or other application with respect to the
Product, Consultant hereby irrevocably designates and appoints Client and its
duly authorized officers and agents as Consultant’s agents and its
attorneys-in-fact to act for and in its behalf and instead of it, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents, copyrights or other rights therein with
the same legal force and effect as if executed by Consultant.

9. Confidentiality

(a) Client and Consultant acknowledge that Consultant is a former employee of
Client who had access to Client’s proprietary information and trade secrets
(“Confidential Information”) during his employment with Client. Client and
Consultant further acknowledge

 

2



--------------------------------------------------------------------------------

that Consultant has a continuing obligation to refrain from disclosing
Confidential Information or using it for personal gain.

(b) During the term of this Agreement and for five years afterward, Consultant
will not (1) disclose Confidential Information to any third party without the
prior written consent of Client, and (2) use or permit others to use
Confidential Information for any purpose other than those expressly authorized
by Client.

(c) Confidential Information does not include information that:

(1) is or becomes public knowledge through no fault of Consultant;

(2) Consultant obtains from sources other than Client who owe no duty of
confidentiality to Client, or

(3) Consultant independently develops as evidenced by written records.

(d) It is understood and agreed that, notwithstanding any other provision of
this Agreement, breach of the provisions of this Agreement regarding the
protection of Confidential Information by Consultant will cause Client
irreparable damage for which recovery of money damages would be inadequate, and
that Client shall therefore be entitled to obtain timely injunctive relief to
protect Client’s rights under this Agreement in addition to any and all remedies
available at law.

10. Warranties

Consultant warrants that all services performed under this Agreement shall be
performed consistent with generally prevailing professional or industry
standards.

11. Taxes

The charges included here do not include taxes. If Consultant is required to pay
any federal, state or local taxes or withholdings, including, without
limitation, sales, use, property or value added taxes based on the services
provided under this Agreement, Consultant shall be solely responsible for
payment of those taxes and withholdings. Client shall not pay any interest or
penalties incurred due to late payment or nonpayment of such taxes by
Consultant. Nothing contained herein shall be deemed to alter the time or manner
of any payment, benefit or amount that is deemed to be deferred compensation
that is subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”), if applicable. Consultant Employee understands
and agrees that Client makes no representations as to the tax consequences of
any compensation or benefits provided hereunder (including, without limitation,
under Section 409A of the Internal Revenue Code, if applicable), and that
Consultant is solely responsible for any and all income, excise or other taxes
imposed on Consultant with respect thereto.

 

3



--------------------------------------------------------------------------------

12. Contract Changes

If any intended changes or any other events beyond the parties’ control require
adjustments to this Agreement, the parties shall make a good faith effort to
agree on all necessary particulars. Such agreements shall be put in writing,
signed by the parties and added to this Agreement.

13. Dispute Resolution

If a dispute arises under this Agreement that cannot be resolved by the parties,
the parties agree to submit the dispute to binding arbitration in Washington,
D.C. under the rules of the Commercial Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
in any court with jurisdiction to do so.

14. Non-Competition

(a) Consultant agrees that, without the express prior written consent of Client,
from the date hereof and until six months after the termination or expiration of
this Agreement:

(i) Consultant will not directly or indirectly engage in or conduct any business
which directly or indirectly competes or interferes with the business or any
business proposed to be conducted by the Seller.

(ii) Consultant will not directly or indirectly interfere with, solicit, induce
or accept for itself, or for anyone other than Client, any of the present or
past clients or customers of Client in connection with the performance of
services substantially similar to the business conducted by Client.

(iii) Consultant will not interfere with, attempt to interfere with or disparage
Client’s relationship with any vendor, client, customer, contractor, supplier,
agent or consultant (or the terms relating to such relationships).

(b) It is understood and agreed that, notwithstanding any other provision of
this Agreement, breach of the provisions of this Agreement regarding
non-competition by Consultant will cause Client irreparable damage for which
recovery of money damages would be inadequate, and that Client shall therefore
be entitled to obtain timely injunctive relief to protect Client’s rights under
this Agreement in addition to any and all remedies available at law.

15. General Provisions

(a) Severability: If any part of this Agreement is held unenforceable, the rest
of the Agreement will continue in full force and effect.

(b) Applicable law: This Agreement will be governed by the laws of the State of
Maryland, without regard to its conflicts of law provisions.

 

4



--------------------------------------------------------------------------------

(c) Notices: All notices and other communications given in connection with this
Agreement shall be in writing and sent to the following addresses:

For Client:

Attention: Peter Gaffney

Integral Systems, Inc.

5000 Philadelphia Way

Lanham, Maryland 20706

Phone: (301) 731-4233

Fax: (301) 731-9606

Email: pete@integ.com

For Consultant:

Attention: Steven R. Chamberlain

5177 Harpers Farm Road

Columbia, MD 21044

Phone: 443-223-5421

Fax: N/A

Email: src@integ.com

 

5



--------------------------------------------------------------------------------

This is the entire Agreement between Consultant and Client.

 

Client: Integral Systems, Inc.     Consultant: Steven R. Chamberlain By:  

/s/ P.J. Gaffney

   

By:

 

/s/ Steven R. Chamberlain

  (Signature)       (Signature)

Peter J. Gaffney

   

Steven R. Chamberlain

(Typed or Printed Name)

   

(Typed or Printed Name)

Title: Chief Executive Officer    

Title: Consultant

Date: May 17, 2006

   

SSN/Employer ID No.: ###-##-####

   

Date: May 17, 2006

 

6